Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 20 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 73.
My dearest wife.
Ghent 20. January 1815.

I received yesterday Morning your’s of 27. December number 54—and readily excuse the omission of a Letter on the Birth-day in the satisfaction of reflecting that you were at that time partaking in the celebration of a day memorable in the annals of Russia, as it will henceforth be memorable in those of our Country, and particularly memorable in the days of my life—It is yet for my Country to judge how far it is to be considered as a day of joy or of sorrow—I do not apprehend that it the Treaty signed on that day will be rejected; but that it will be as unpopular in America as it is said to be in England is not improbable, and such is the operation of party Spirit that it will be most unpopular in my own State of Massachusetts, where it was most earnestly desired and where the War which it is to terminate is the most obnoxious—I wrote you more than once before the signature that the only remaining obstacles to the conclusion were objects of little value in themselves, and in which the People of Massachusetts alone had an interest—They are three small islands at the Eastern extremity of the United-States, the title to which has been in dispute for several years between Massachusetts and the British Province of Nova-Scotia; and a liberty to fish on the coast of the British Provinces, and to dry and cure fish upon their desert shores—You have seen in the published papers that at the outset of the Negotiation the British Plenipotentiaries told us that the Islands in question were as clearly their own as Northamptonshire, and that their right to them was not even a subject of discussion—They had however been several years prior to the War in our possession; had been recognized as ours by Great-Britain herself, in a Convention concluded between Lord Hawkesbury and Mr King, in 1803. and had only been taken by an expedition from Halifax last Summer—After the British Plenipotentiaries had demanded of us about one third part of the territory of the United States, under the name of an Indian-Boundary, and had been flatly refused they fell back upon a demand to keep all that they had taken—that is the Eastern Counties of Massachusetts to Penobscot River—When beaten off from that ground they made a forlorn hope of these three miserable Islands, the whole territory of which is not equal to the ground covered by the City of St: Petersburg, and the whole population of which does not amount to two hundred souls—Small and insignificant as the object was, you will easily conceive however, that for me, the only native Citizen of Massachusetts in the Mission, it was impossible to sign a Treaty renouncing the right of the State to them—It was finally agreed that all the questions of disputed territory should be referred to Commissioners to be appointed by both parties and if they cannot agree to the decision of some friendly Sovereign or State—Even then an attempt was made by the manner in which the Article was drawn up to exclude those Islands from that reference—They were at last formally and expressly included in the reference, but nothing could prevail upon the British Government to restore the possession of them, together with all other territory taken, until the decision should take place upon the title—The question left for us was should we continue the War, rather than leave the British in possession of these three disputed Islands, until it should be decided whether they belonged to them or to us—We concluded not to break off upon that point, and assented to an exception which leaves the intermediate possession to them, unless we should have retaken them before the ratification of the Treaty—This sacrifice was a painful one to me, and I yielded to it with great reluctance—The fishing right stood upon a different foundation—It had been secured to us by a stipulation in the Treaty of 1783. The British Plenipotentiaries gave us notice, that Great-Britain would not renew the stipulation without an equivalent—But there was also a stipulation in the Treaty of 1783, that the British should enjoy the free Navigation of the Mississippi River, a right of which the British Plenipotentiaries demanded the renewal—We had no equivalent to give for the fishing liberty, and our Instructions forbad us to make it a subject of discussion—We declared to the British Plenipotentiaries that our fishing rights and liberties needed no new Stipulation—We did not consider them as abrogated by the War; and that they by the same reason needed no Stipulation for the Navigation of the Mississippi—If however they chose to have one they must give an equivalent for it. We would consent either to a stipulation confirming the liberties on both sides, or to say nothing in the Treaty about either—They then proposed to us an Article, that the parties agreed to negotiate hereafter, for an equivalent, to be given by Great-Britain for the Navigation of the Mississippi, and by the United States for the fishing liberties—The only effect of this Article would have been the acknowledgment by both sides that both the rights were abrogated, an acknowledgment to which I had fully determined not to subscribe. We rejected it, and the last reference of the British Plenipotentiaries to their Government was to ascertain whether they should sign the Treaty without that Article—It was omitted, but with a reference by them to their former declaration that the liberties of the fisheries within their exclusive jurisdiction would not in future be granted without an equivalent—This is the worst feature of the Peace, because it leaves the right asserted on one side and denied on the other; so that the moment the fishermen resort again to the fishing grounds within the British Jurisdiction, they are liable to be forcibly driven from them, and there is a new cause of War—This also is a privilege in which the People of Massachusetts alone have any interest; they have therefore more reason than any other part of the Union to be dissatisfied with the Peace, and as a native of the State they have a right to hold me more severely responsible for it than any of my Colleagues—On the other hand they had no particular Interest in the Indian Article—That bears exclusively upon the Western and Southern States—Its most pernicious feature is the consent that Great-Britain should be allowed to treat for them—As however it only replaces them in the condition they were in before the War, and as the relative strength both of English and of Indians, compared with the United States must diminish and dwindle to nothing in time of Peace, I hope that Article will have no important evil consequences, and I have some reason to believe our acceptance of it has not been disapproved.
I doubt whether I shall get away from this place so soon as next Tuesday; but if I do not I shall write you again—I could not imagine who you meant by our old friend Corbean, and it is not half an hour since I discovered that it was “Monsieur du Corbeau”—The last three days we have had what they call cold weather—The Canals are frozen over—the ground is covered with Snow, and once in a while a person looks out of the window, and says “Ah! voila un Traineau.”— I condole with you upon the excessive prices of finery at St: Petersburg, and rejoice with you that the extraordinary rise of all the necessaries of life, will no longer be of any importance to ourselves.—I think you will have no chance of seeing the Emperor again, as is still at Vienna without a symptom of departure—
Love to Charles; who has not answered the last Letter he received from me—I shall count the days, till I see him and you; remaining ever affectionately your’s

A.